Citation Nr: 1732875	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for an appendectomy scar.  

2.  Entitlement to service connection for prostatitis. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include attention deficit hyperactivity disorder (ADHD), bipolar disorder, anxiety disorder, and depressive disorder, to include as secondary to prostatitis. 

4.  Entitlement to service connection for residuals of dental surgery for a left jaw tumor (also claimed as a residual of lymphangitis).  

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1990.  

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2011, June 2011, and July 2013 rating decisions of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

As to the claim for service connection for an acquired psychiatric disorder, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for one disorder, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  Given that the Veteran has applied for service connection for ADHD and depression, and his treatment records also indicate diagnoses of anxiety disorder and bipolar disorder, the Board has combined and recharacterized the different claims into one acquired psychiatric claim accordingly as noted on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board notes that on his January 2013 VA Form 9 Substantive Appeal, the Veteran indicated that he wished to have a Board videoconference hearing; however he has not yet been afforded the opportunity to attend a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO, and send notification to the Veteran in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

